DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on August 4, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 4 have been amended and claims 11-18 have been added. Accordingly, claims 1-18 are pending in this application, with an action on the merits to follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106d” has been used to designate both “outer edge” and “outer surface” (see Paras. 0023 and 0037 in Specification amendment field August 4, 2021).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Independent claim 1 has been amended to recite that “the body comprises a material that is configured to provide airflow around the neck and ears of the user when positioned on the head of the user”.  The Specification only recites that the body has a “shape that allows for airflow around the neck and ears”, but provides no discussion about the body’s “material” performing such a function.  The only paragraph in the Specification that describes any particular exemplary materials for the body is in Para. 0037, which describes “any fabric material” or “a waterproof material”, or a laminate of an outer waterproof material and an inner fleece or soft material.  These exemplary materials are not described with respect to the functional language of being “configured to provide airflow around the neck and ears of the user when positioned on the head of the user”, as amended into claim 1, however.
New claims 14 and 15 describe “a plurality of stitched lines” that are “concentric to the outer edge”, wherein the stitched lines cover “about half of the body along a depth of the brim at the back of the brim”.  While the Drawings appear to at least illustrate these limitations, the Specification does not describe these claim limitations anywhere.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pair of “attachment mechanisms” in claim 6 (i.e. the function is “attachment”; the generic placeholder is “mechanisms”; and there is insufficient structure recited in the claim as to what constitutes the pair of attachment mechanisms).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-15 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has amended the claim to recite “wherein the body comprises a material that is configured to provide airflow around the neck and ears of the user when positioned on the head of the user”.  This language is indefinite because it is unclear what is structurally meant by the material being “configured to provide airflow”.  For example, is the material merely lightweight which would allow a breeze to blow into the space defined between the body and the wearer, in use, or is the material’s construction what affords the body the functionality of being “configured to provide airflow”?  Correction is required.  For purposes of examination, the material of the body is being interpreted as being required to be air permeable to allow air to flow through the material from an exterior environment to an interior space that would be between the body and the wearer’s neck/ears, in use.
Regarding claim 15, Applicant recites “wherein the plurality of stitched lines covers about half of the body along a depth of the brim at a back of the brim”.  This limitation is unclear because it attempts to glean a quantitative limitation from the Drawings (which cannot be relied upon as being drawn to scale), wherein the Specification does not describe the quantitative limitation anywhere as originally filed 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 (and claims 2-15 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the reason(s) below.
Regarding claim 1, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim  the hat sits atop a head of a user above a neck and ears of the user”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the hat is configured to sit atop a head of a user above a neck and ears of the user”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 16-18 (claims 1-5 and 7-13 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2013/0074244) in view of Martin (US 2016/0113344).
Regarding independent claim 1, Cole discloses a brim (see Figs. 2A and 2B, which show a type of brim) for use with a hat, the hat including an adjustable strap (Figs. 2A and 2B illustrate the device used in conjunction with a hypothetical hat; the , wherein the hat [is configured to sit] atop a head of a user above a neck and ears of the user (the hypothetical hat is at least capable of sitting atop a head of a hypothetical user and above a neck and ears of the hypothetical user; Examiner notes that the emphasized/italicized language is directed to the intended use of the claimed invention, and it does not further structurally define the claimed brim in any patentable sense), the brim comprising: a sheath having a rounded shape (generally, elements #101A and #101B, together, define an overall rounded sheath) for positioning around the hat (while Figs. 2A and 2B show the sheath underneath a hat, the sheath is at least capable of being repositioned to be used around the hypothetical hat; Examiner notes that this language is directed to the intended use of the device and it does not further structurally define the claimed invention in any patentable sense); a body includes an inner edge, an outer edge opposite the inner edge (neck flap #102 is a body, which has opposing inner and outer edges, the inner edge being directly against the #101A/B sheath, and the outer edge being distally and peripherally opposite thereto), an outer surface, and an inner surface opposite the outer surface (visible surface, facing away from the wearer in Figs. 2A/B is an outer surface; the opposite surface is an inner surface), wherein the inner edge of the body is connected to the sheath (as shown in Figs. 2A/B).  Cole does not teach that the sheath includes a channel, and therefore does not teach a cord positioned within the channel and an adjustment fastener positioned on the cord for adjusting the size of the sheath.  Cole is 
Martin teaches a drape attachment (#16) for a cap (#10), wherein the drape attachment includes a sheath with a channel (sewn strip of cloth #36 creates a sleeve for receiving a semi-rigid tube), a cord positioned within the channel (cord #22 is positioned within the aforementioned sleeve; see Fig. 3 of Martin), and an adjustment fastener positioned on the cord for adjusting the size of the sheath (locking mechanism #24 is a typical push-button spring actuator that squeezes the cord when set in place (see Figs. 3, 8; Para. 0027 of Martin).  Martin further discloses that the drape itself can be made of a material that is flexible and may be a mesh (Para. 0032 of Martin), wherein mesh is a known fabric material that has air permeability.
Cole and Martin teach analogous inventions in the field of draping devices to be used in conjunction with hats for sun protection (Para. 0021 of Cole; Para. 0025 of Martin).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted into Cole the sleeve/channel/cord/locking mechanism adjustment arrangement of Martin (as a replacement for the elastic material of Cole’s sheath) in order to provide an alternative mechanism that would be able to adjust the size of the aperture to various sizes for differently-sized individuals’ heads (via the slidable locking mechanism #24 from Martin, which slides along the cord #22 for adjustment of the size therewithin; see Fig. 3 of Martin) without causing a looser fit for smaller heads and a tighter fit on larger heads (i.e. Cole alone relies upon elasticity to retain the device in position, wherein the 
Regarding claims 2 and 3, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claim 1, as set forth above. Cole is silent to there further being one or more loops positioned on the inner surface of the body (claim 2), wherein the one or more loops includes a loop for receiving the adjustable strap of the hat (claim 3).  However, Martin teaches that its drape attachment has a pair of strips with hook and loop material 
Regarding claims 4 and 5, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that it further comprises a chin strap attached to one of the inner surface of the body and the sheath (claim 4) (Cole shows, in Fig. 4C, a chin strap #402/403, with ends attached to the body at the front edge, which is at least partially part of both the inner and the outer surfaces of the body (i.e. neck flap)), further comprising a chin strap fastener secured to the chin strap for adjusting the chin strap (claim 5) (adjustable coupling device #405 (Para. 0046 of Cole) is a chin strap fastener that can adjust the chin strap).
Regarding claim 7, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the sheath includes an opening, wherein a portion of the cord extends from the opening, and wherein the adjustment fastener receives the portion of the cord (see Fig. 3 of Martin, which shows the structure that has been incorporated into the device of Cole via the modification, wherein the cord is shown to exit from a pair of openings with the locking mechanism #24 having the portion of the cord #22 passing therethrough (i.e. received a 
Regarding claim 8, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claims 1 and 7, as set forth above.  Cole alone does not teach a further fastener on the portion of the cord that is outside of the opening, but Martin does teach a grommet on its own portion of the cord.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have further included the grommet of Martin on the middle looped portion of the cord #22 in modified Cole in order to provide a weight for the cord to hang down, as taught by Martin (Para. 0034 of Martin).  As a result of the modification, the modified brim would include a further fastener (via the grommet, which is at least some type of fastener since it fastens to the cord via a central hole therein, absent any further distinguishing language in the claim that structurally defines the fastener).
Regarding claim 9, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the inner edge of the body is secured to the sheath (see Figs. 2A/B of Cole, which illustrate the neck flap’s inner edge secured to the sheath #101A/B).
Regarding claim 10, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the inner edge of the body extends along a first portion of the sheath and wherein the sheath portion free from the body (see Figs. 2A/B of Cole, wherein a portion of the sheath #101A/B is directed attached to the neck flap (i.e. body) inner edge, and another portion is not directly attached to the neck flap (i.e. body); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claim 11, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the body extends outwardly from the sheath when positioned on the head of the user (the neck flap extends “outwardly” to at least some extent from the sheath, inasmuch as “extends outwardly” has been defined in the claim; the claim does not require any particular angle defined between the body and the sheath, nor does it define the actual direction intended by an outward extension).
Regarding claim 12, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the brim is configured to be moved between an extended position and a collapsed position (the neck flap (i.e. body) of the overall brim is made of a flexible material, which is at least capable of being extended (as shown in Figs. of Cole) or collapsed (i.e. folded or rolled up, if desired, via the flexibility of the material thereof);  Examiner notes that claim 12 does not further structurally define the claimed invention in any patentably distinguishing sense).
Regarding claim 13, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 1) is disclosed such that the body 

Regarding independent claim 16, Cole discloses a brim (see Figs. 2A and 2B, which show a type of brim) for use with a hat, the hat including an adjustable strap (Figs. 2A and 2B illustrate the device used in conjunction with a hypothetical hat; the device is capable of being used with such a hypothetical hat with a hypothetical adjustable strap; Examiner notes that the emphasized/italicized language is directed to the intended use of the claimed invention, and it does not further structurally define the claimed brim in any patentable sense), the brim comprising: a sheath having a rounded shape (generally, elements #101A and #101B, together, define an overall rounded sheath) for positioning around the hat (while Figs. 2A and 2B show the sheath underneath a hat, the sheath is at least capable of being repositioned to be used around the hypothetical hat; Examiner notes that this language is directed to the intended use of the device and it does not further structurally define the claimed invention in any patentable sense); a body includes an inner edge, an outer edge opposite the inner edge (neck flap #102 is a body, which has opposing inner and outer edges, the inner edge being directly against the #101A/B sheath, and the outer edge being distally and 
As noted above, Martin teaches a drape attachment (#16) for a cap (#10), wherein the drape attachment includes a sheath with a channel (sewn strip of cloth #36 creates a sleeve for receiving a semi-rigid tube), a cord positioned within the channel (cord #22 is positioned within the aforementioned sleeve; see Fig. 3 of Martin), and an adjustment fastener positioned on the cord for adjusting the size of the sheath (locking mechanism #24 is a typical push-button spring actuator that squeezes the cord when set in place (see Figs. 3, 8; Para. 0027 of Martin).  Martin teaches that its drape attachment has a pair of strips with hook and loop material #26/28 that each form a respective loop when wrapped around an adjustment strap #30 of the underlying cap #10 (Para. 0028 of Martin; see Fig. 4 of Martin).
As noted above, Cole and Martin teach analogous inventions in the field of draping devices to be used in conjunction with hats for sun protection (Para. 0021 of Cole; Para. 0025 of Martin).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted into Cole the sleeve/channel/cord/locking mechanism adjustment arrangement of Martin 
adjacent to the sheath (all components are connected to one another, at least through intermediate structure if not directly connected; in the instant case, the loops from Martin are connected to the inner edge of the body at the interface between the drape and the sheath; see Fig. 4 of Martin, which identifies the placement of the loops, which would be true for modified Cole as well).
Regarding claim 18, the modified brim of Cole (i.e. Cole in view of Martin, as explained above with respect to independent claim 16) is disclosed such that the sheath is continuous (the sheath is continuous from one end to an opposing end; see Fig. 7 of Martin, which shows the sleeve extending from one end to an opposite end).
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Martin as applied to claims 1 and 4 above, and further in view of Yeung et al. (hereinafter “Yeung”) (US 2012/0167284).
Regarding claim 6, the modified brim of Cole (i.e. Cole in view of Martin, as explained above) is disclosed to teach all the limitations of claims 1 and 4, as set forth above.  Modified Cole teaches that the chin strap is fastened to the inner surface of the neck flap, but is silent as to how the strap is fastened, and is therefore silent to there being a pair of attachment mechanisms positioned on the inner surface of the body, wherein first and second ends of the chin strap engage the pair of attachment mechanisms.

Modified Cole and Yeung teach analogous inventions in the field of headwear with chin straps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have affixed the ends of the existing chin strap #402/403 of Cole to the neck flap via respective snaps (as taught by Yeung) in order to provide a known fastener that can releasably couple the chin strap to the neck flap (one benefit, by non-limiting example, being that different chin straps could be releasably affixed with different aesthetic designs), and it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have placed the snaps directly on the inner surface of the neck flap in order to hide the snaps from exterior view (thus resulting in a more uniform appearance, as the neck flap of Cole is intended to both be used for sun protection (Para. 0021 of Cole) as well as aesthetics and displaying information (Para. 0049 of Cole)), and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(C).
Claims 14 and 15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Martin as applied to claim 1 above, and further in view of Bundy et al. (hereinafter “Bundy”) (US 2013/0174321).
Regarding claims 14 and 15, the modified brim of Cole (i.e. Cole in view of Martin, as explained with respect to claim 1 above) is disclosed to teach all the 
Bundy teaches a hat with a brim that has a plurality of concentrically-arranged stitch lines that are also concentric to an outer edge of the brim (Para. 0019 describes the stitch lines as concentric circles, wherein 4-7 concentric circles may be used), and the collection of the stitch lines cover at least about half of the brim’s body along a depth at a back of the brim (see Figs. 1-2 of Bundy; half of the brim’s body along a depth at a back thereof is covered by the plurality of the stitches; Examiner notes that the claim does not limit the coverage of the plurality of stitches to be “only” about half, nor does the disclosure support such a limitation (if intended in such a manner), since the original written disclosure does not describe the stitched lines anywhere).
Modified Cole and Bundy teach analogous inventions in the field of sun-shielding brims for use with or on hats.  Absent a showing of criticality with respect to there being a plurality of stitched lines between the inner and outer surfaces concentric to the outer edge, the plurality of stitched lines covering about half of the body along a depth of the brim at a back of the brim (as noted above, this limitation is not described anywhere in the original written disclosure, and therefore lacks any particular criticality to the claimed invention), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included 4 to 7 concentric stitched lines on the depth of the brim of Cole, as taught by Bundy (Para. 0019 of Bundy), in order to provide an add aesthetic feature to the brim of the hat, wherein .
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPN 5,488,740 (Garza et al.), USPN D672,096 (Bryan) and USPN 9,149,085 (Bryan) all disclose hat brims with a plurality of concentric stitch lines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732